Citation Nr: 0532476	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-03 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.  

2.  Entitlement to service connection for athlete's foot.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for alcohol abuse as 
secondary to post-traumatic stress disorder (PTSD).  

5.  Entitlement to service connection for tinnitus.  

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.  

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
stomach disability.  

8.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for prostatitis.  

9.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for hypertension.  

10.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for PTSD.  

11.  Restoration of a 100 percent disability rating for PTSD 
with major depression, chronic anxiety, and panic attacks.  

12.  Entitlement to a disability rating in excess of 10 
percent for residuals of a fragment wound to Muscle Group XIV 
of the right thigh.  

13.  Entitlement to a total disability rating, for 
compensation purposes, based on individual unemployability.  

14.  Whether new and material evidence has been received to 
reopen a claim for an earlier effective date, prior to March 
20, 1985, for service connection for PTSD.  

15.  Whether the September 1972 RO decision rating the 
veteran's residuals of a gunshot wound of the right thigh as 
a moderate Muscle Group XIV injury (10 percent) and a 
saphenous nerve injury (10 percent), when they were formerly 
rated as a tender scar (10 percent), was clearly and 
unmistakably erroneous.  

(The issue of entitlement to vocational rehabilitation 
services under Chapter 31, Title 38, United States Code will 
be the subject of a separate decision.)  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1970 to August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  

A claim for vocational rehabilitation was previously before 
the Board in June 2004, when it was remanded to insure 
compliance with the Veterans Claims Assistance Act of 2000.  
The requested development was completed and that claim has 
been addressed in a separate decision.  

The issues herein are as listed in the May 2005 statement of 
the case (SOC), the July 2005 supplemental statement of the 
case (SSOC), and the August 2005 SOC.  

In a letter dated in April 2005, the veteran asserted his 
right to a hearing.  The Board notified him of his hearing 
options.  By letter received in October 2005, the veteran 
informed the Board that he was unable to appear for a 
personal hearing.  

This decision is limited to two claims, first the claim of 
entitlement to benefits under 38 U.S.C.A. § 1151 for PTSD, 
because that must be decided as a matter of law; and, 
secondly, the veteran's CUE claim, because that claim must be 
weighed on the evidence of record at the time of the previous 
decision, not on the basis of any current evidence which 
might be developed.  The remaining issues are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection has been established for PTSD.  

2.  The RO's September 1972 decision rating the veteran's 
residuals of a shell fragment wound of the right thigh was 
not undebatably erroneous.  


CONCLUSIONS OF LAW

1.  The claim for compensation for PTSD under the provisions 
of 38 U.S.C.A. § 1151 is dismissed as moot.  38 U.S.C.A. 
§§ 1151, 7104 (West 2002); 38 C.F.R. §§ 4.14, 20.101 (2005).  

2.  The September 1972 rating decision may not be revised on 
the basis of clear and unmistakable error.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.105(a) (2005), 4.13, 4.14, 
and Part 4, Codes 5314, 7804 (1972).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  For the two issues 
decided here, there is no additional information or evidence 
which could substantiate the claims.  As discussed below, the 
claim under 38 U.S.C.A. § 1151 must be denied as a matter of 
law and the clear and unmistakable error (CUE) claim must be 
decided on the evidence which was in the record at the time 
of the 1972 rating decision.  Since there is no additional 
evidence which could substantiate either of these claims, 
VCAA does not require any additional notice for these claims.  

Based on the foregoing, the Board finds that, in the 
circumstances of these claims, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his or 
her claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to 
these claims.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.  

The United States Court of Appeals for Veterans Claims 
(Court) has determined that the VCAA is not applicable to CUE 
motions.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc).  

38 U.S.C.A. § 1151 for PTSD

38 U.S.C.A. § 1151 (West 2002) provides that compensation 
"shall be awarded for a qualifying additional disability... in 
the same manner as if such additional disability ... were 
service-connected."  However, service connection has already 
been granted for PTSD.  38 U.S.C.A. § 1110 (West 2002).  The 
veteran's PTSD will be compensated, as will any increase in 
disability.  38 U.S.C.A. § 1155 (West 2002).  It is only 
necessary to show that the condition has worsened.  38 C.F.R. 
§ 4.130 (2005).  It is not necessary to show that the 
additional disability is due to VA care, treatment or 
examination, as required for § 1151 benefits.  Moreover, the 
same disability cannot be compensated twice.  38 C.F.R. 
§ 4.14 (2005).  So, a claim under § 1151 cannot provide any 
additional benefit.  As there is no entitlement to additional 
benefits under § 1151, as a matter of law, the claim must be 
dismissed as moot.  

CUE

Previous determinations, by the RO, which are final and 
binding, including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of CUE.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  For 
the purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a) (2005).  

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus even where 
the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied,"  (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).  

The veteran has made numerous claims and has alleged 
violations of law and regulations, as well as variously 
characterized errors, including CUE.  The Board addressed his 
claims of CUE in a 1981 Board decision in May 2003.  The only 
claim of RO CUE, which has been developed for consideration 
by the Board, involves the September 1972 rating decision.  
In October 2001, the veteran asserted that, in that decision, 
the RO made a CUE by impermissibly severing his 10 percent 
rating for a tender scar, rated under Code 7804.  

The following evidence was of record at the time of the 
September 1972 adjudication in question.  

A March 1971 service medical record shows that a superficial 
fragment wound of the right thigh was cleaned and dressed.  
In April 1971, the veteran complained that the wound to the 
anterior thigh had somewhat increased throbbing, tenseness 
and numbness.  Physical examination showed a small scar 
healed with no spasm or foreign body palpated.  The 
impression was pain secondary to an old fragment wound.  A 
May 1971 X-ray study revealed a 1/2 by 1 centimeter foreign 
body in the proximal, medial, anterior thigh.  In July 1991, 
the veteran reported that the wound residuals were still 
bothering him.  On separation from service, in August 1971, 
it was reported that the veteran had a fragment wound of the 
right, medial thigh with a retained fragment.  

A September 1971 rating decision shows that the wound 
residuals were rated on the service medical records.  Service 
connection was granted for a shell fragment wound, right 
thigh.  The disability was rated at 10 percent disabling 
under diagnostic code 7804.  The rating decision noted the 
retained fragment and that the shell fragment wound scar area 
was hypersensitive.  

Prior to August 30, 2002, a superficial scar was rated as 10 
percent disabling if it was tender and painful on objective 
demonstration.  38 C.F.R. Part 4, Code 7804 (1971).  This was 
the only evaluation provided under this diagnostic code.  
Higher ratings required other diagnoses.  

A VA medical certificate, dated in June 1972, shows that the 
veteran was complaining of tingling and burning pain from the 
area of entrance of the fragment in his anteromedial thigh 
downward to the knee.  It appeared that the fragment may have 
nicked the saphenous nerve, which supplied the area of the 
most pain.  He had a positive Tinel's sign in the area were 
the fragment was present.  X-rays were said to show the 
fragment was extremely small and very deep in the thigh.  

A VA consultation sheet, dated in July 1972, shows that the 
veteran complained of a vague aching pain since he received a 
fragment wound to the right thigh in March 1971.  The pain 
was more and more annoying.  Examination showed no real 
Tinel's sign.  There were no motor or sensory deficits.  
Reflexes were intact.  The impression was causalgia from 
trauma.  

VA doctor's progress notes, dated in early August 1972, show 
the veteran reported some weakness of the right thigh 
muscles.  He complained of pain and paresthesia in a 
triangular distribution over the medial aspect of the thigh, 
with the apex of the triangle at the scar and extending down 
from there.  A sympathetic block relieved 70 percent of the 
pain.  However muscle weakness persisted.  The weakness was 
felt to be due to disuse due to pain and should improve.  The 
veteran was to return from permanent sympathetic blocks.  
These were done later in August 1972.  

The September 1972 rating decision at issue noted that the 
veteran's shell fragment wound was previously evaluated under 
Code 7804 as the service medical records indicated the wound 
was superficial with no nerve involvement.  However, the VA 
outpatient treatment records disclosed a small irregularly 
shaped metallic fragment lying deep in the soft tissues in 
the medial aspect of the middle thigh.  Evidence of a nerve 
injury and treatment were also discussed.  The diagnosis for 
the shell fragment wound, right thigh, as used in the 1971 
rating decision, was amended to read shell fragment wound, 
right thigh, Muscle Group XIV.  The disability was rated at 
10 percent disabling under diagnostic code 5314.  The use of 
diagnostic code 7804 was discontinued.  The September 1972 
rating decision also awarded a 10 percent evaluation, under 
diagnostic code 8627, for a saphenous nerve injury, right.  

Muscle Group XIV functions in extension of the knee (2, 3, 4, 
5); simultaneous flexion of hip and flexion of knee (1); 
tension of fascia lata and iliotibial (Maissiat's) band, 
acting with Muscle Group XVII (1) in postural support of body 
(6); acting with hamstrings in synchronizing hip and knee (1, 
2).  Muscle Group XIV includes the anterior thigh group: (1)  
sartorius; (2) rectus femoris; (3) vastus externus; (4) 
vastus intermedius; (5) vastus internus; and (6) tensor 
vaginae femoris.  Injury to Muscle Group XIV, the anterior 
thigh group, will be rated as 40 percent disabling where 
severe, 30 percent disabling where moderately severe, 10 
percent disabling where moderate and noncompensable where 
slight.  38 C.F.R. Part 4, Code 5314 (1972).   

Prior to July 3, 1997, muscle injuries were rated as follows:  

A slight (insignificant) disability of muscles has the 
following attributes:  

Type of injury: Simple wound of muscle without 
debridement, infection or effects of laceration;  

History and complaint: Service department record of 
wound of slight severity or relatively brief 
treatment and return to duty: healing with good 
functional results; no consistent complaint of 
cardinal symptoms of muscle injury or painful 
residuals; 

Objective findings: Minimum scar; slight, if any, 
evidence of fascial defect or of atrophy or of 
impaired tonus; no significant impairment of 
function and no retained metallic fragments.  
38 C.F.R. § 4.56(a) (1995).  

A moderate disability of muscles has the following 
attributes:  

Type of injury: Through and through or deep 
penetrating wounds of relatively short track by 
single bullet or small shell or shrapnel fragment 
are to be considered as of at least moderate 
degree; absence of explosive effect of high 
velocity missile and of residuals of debridement or 
of prolonged infection;  

History and complaint: Service department record or 
other sufficient evidence of hospitalization in 
service for treatment of wound.  Record in the file 
of consistent complaint on record from first 
examination forward, of one or more of the cardinal 
symptoms of muscle wounds particularly fatigue and 
fatigue-pain after moderate use, affecting the 
particular functions controlled by injured muscles;  

Objective findings: Entrance and (if present) exit 
scars linear or relatively small and so situated as 
to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or impairment of 
muscle tonus, and of definite weakness or fatigue 
in comparative tests.  (In such tests the rule that 
with strong efforts, antagonistic muscles relax is 
to be applied to insure validity of tests.)  
38 C.F.R. § 4.56(b) (1995).  

A moderately severe disability of muscles has the following 
attributes:  

Type of injury: Through and through or deep 
penetrating wound by high velocity missile of small 
size or large missile of low velocity, with 
debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular 
cicatrization;

History and complaint: Service department record or 
other sufficient evidence showing hospitalization 
for a prolonged period in service for treatment of 
wound of severe grade; record in the file of 
consistent complaint of cardinal symptoms of muscle 
wounds; evidence of unemployability because of 
inability to keep up with work requirements is to 
be considered, if present;  

Objective findings: Entrance and (if present) exit 
scars relatively large and so situated as to 
indicate track of missile through important muscle 
groups; indications on palpation of moderate loss 
of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm 
resistance of muscles compared with sound side;  
tests of strength and endurance of muscle groups 
involved (compared with sound side) give positive 
evidence of marked or moderately severe loss.  
38 C.F.R. § 4.56(c) (1995).  

A severe disability of muscles has the following attributes:  

Type of injury: Through and through or deep 
penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or 
explosive effect of high velocity missile, or 
shattering bone fracture with extensive debridement 
or prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization;  

History and complaint: As under moderately severe 
(paragraph (c) of this section), in aggravated 
form;  

Objective findings: extensive ragged, depressed, 
and adherent scars of skin so situated as to 
indicate wide damage to muscle groups in track of 
missile; x-ray may show minute multiple scattered 
foreign bodies indicating spread of intermuscular 
trauma and explosive effect of missile; palpation 
shows moderate or extensive loss of deep fascia or 
of muscle substance; soft or flabby muscles in 
wound area; muscles do not swell and harden 
normally in contraction; tests of strength or 
endurance compared with the sound side or of 
coordinated movements show positive evidence of 
severe impairment of function; in electrical tests, 
reaction of degeneration is not present but a 
diminished excitability to faradic current compared 
with the sound side may be present; visible or 
measured atrophy may or may not be present; 
adaptive contraction of opposing group of muscles, 
if present, indicates severity; adhesion of scar to 
one of the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial sealing over 
the bone without true skin covering, in an area 
where bone is normally protected by muscle, 
indicates the severe type; atrophy of muscle groups 
not included in the track of the missile, 
particularly of the trapezius and serratus in 
wounds in the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of an entire 
muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included 
in the severe group if there is sufficient evidence 
of severe disability.  38 C.F.R. § 4.56(d) (1972).  

The September 1972 rating decision did not severe service 
connection as claimed by the veteran.  Rather, it merely 
amended the service-connected disability from shell fragment 
wound, right thigh, as used in the 1971 rating decision, to 
shell fragment wound, right thigh, with involvement of Muscle 
Group XIV.  The additional diagnosis was not CUE, but was 
required by the regulations to properly reflect changes in 
the medical evidence of the wound residuals (see 38 C.F.R. 
§§ 4.1, 4.2, 4.13 (1972)), which resulted in a change in the 
rating code.  38 C.F.R. § 4.27 (1972).  It did not result in 
any severance.  Instead of a single 10 percent rating for a 
tender scar, the decision in question resulted in two 
separate 10 percent ratings for muscle and nerve injuries.  
While arguably the 10 percent rating for a tender scar should 
have also remained in effect, the medical evidence at the 
time did not consistently show that the scar itself was 
manifested by pain or tenderness on objective demonstration 
(e.g., palpation).  The fact that the pain at the scar site 
was at various times attributed to the nerve injury and the 
latter was rated 10 percent is not consistent with a severing 
of a 10 percent rating for the pain.  Moreover, the other 10 
percent rating for the moderate muscle injury also takes pain 
into consideration.  See 38 C.F.R. § 4.56.  The Board's 
review does not disclose anything in the September 1972 
rating decision that when called to the attention of later 
reviewers compels a conclusion, to which reasonable minds 
could not differ, that an error was made in rating the 
veteran's residuals of a shell fragment wound of the right 
thigh.  That is, there was no undebatable error here of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made."  Russell, 
supra; Fugo, supra.  Consequently, the appeal must be denied.  



ORDER

The veteran's claim for benefits under 38 U.S.C.A. § 1151 for 
PTSD is dismissed as moot.  

The veteran's claim for revision of the September 1972 rating 
decision on the basis of CUE is denied.  


REMAND

In a letter dated in May 2005, the veteran asserted that VA 
failed to comply with the VCAA.  He has made this assertion 
on previous occasions.  Specifically, he has asserted that VA 
failed to obtain relevant medical records.  He has also made 
this assertion in May 2005 and previous letters.  The Board 
is cognizant of the veteran's request that the case not be 
sent back to the RO.  However, his repeated claims of 
incomplete development, to include failure to obtain relevant 
medical records,   cannot be ignored.  The case must be sent 
to the Appeals Management Center for the purpose of securing 
the additional medical evidence identified by the veteran.  
38 C.F.R. § 3.159(c)(1) (2005).  

The Board also finds that multiple examinations and opinions 
are necessary to properly adjudicate many of the issues on 
appeal.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).

Accordingly, this case is REMANDED to the AMC for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
Specifically, the AMC should ask the 
veteran to submit any additional evidence 
he may feel is relevant to his claim.  He 
should also be asked to identify (and 
sign releases for) any health care 
providers whose records are not in 
evidence.  He should be asked if there 
have been any developments in his Social 
Security claims since July 1999.  If 
there have been any changes, the AMC 
should request the additional Social 
Security Administration (SSA) medical 
records and a copy of any additional SSA 
decision.  

2.  The veteran should be afforded VA 
audiological and ENT examinations to 
determine whether he has a hearing loss 
disability and tinnitus linked to 
service.  The claims folder should be 
made available to the examiners prior to 
the examinations.  Following the 
audiological and ENT examinations, the 
ENT physician is requested to express 
opinions as to whether (a) it is at least 
as likely as not (a 50 percent or greater 
probability) that the veteran has a 
bilateral hearing loss disability as the 
result of noise exposure or other injury 
during service; and (b) it is at least as 
likely as not (a 50 percent or greater 
probability) that the veteran has 
tinnitus as the result of noise exposure 
or other injury during service.  

Any tests that are deemed necessary 
should be accomplished.

3.  The veteran should be scheduled for a 
VA dermatology examination.  The claims 
folder should be made available to the 
examiner prior to the evaluation.   The 
examiner should specifically describe any 
skin disease of the feet that may be 
present, to include a fungal infection.  
The clinician is also asked to express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability), that any skin disease that 
is present, to include athletes foot, 
began during service or as the result of 
some incident of active duty. 

Any indicated tests should be 
accomplished. 

4.  The veteran should be scheduled for a 
VA medical examination for the purpose of 
determining whether his hypertension is 
linked to service.  The claims folder 
should be made available to the examiner 
prior to the evaluation.  Any indicated 
tests should be performed.  Following the 
evaluation, the examiner should express 
opinions as to whether (a) it is at least 
as likely as not (a 50 percent or greater 
probability) that the veteran's 
hypertension began during or as the 
result of some incident of service; and 
(b) whether it is at least as likely as 
not (a 50 percent or greater probability) 
that the veteran's hypertension is the 
result of carelessness, negligence, lack 
of proper skill, error in judgment or 
similar instance of fault on the part of 
VA.  

5.  The veteran should be scheduled for a 
VA psychiatric examination.  The claims 
folder should be made available to the 
examiner for review.  Any indicated tests 
should be done.  Following the 
evaluation, the examiner should (a) 
describe all current PTSD manifestations; 
(b) express an opinion as to whether it 
is at least as likely as not (a 50 
percent or greater probability), that the 
veteran's service-connected PTSD caused 
or aggravated any alcohol dependance that 
may be present; and (c) express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability), that the service-connected 
PTSD, by itself, or in combination with 
the veteran's other service-connected 
disabilities, prevents the veteran for 
pursuing substantially gainful 
employment, consistent with his age and 
employment backgrounds but without regard 
to advancing age or any nonservice-
connected disabilities that may be 
present.  

6.  The veteran should be scheduled for a 
VA examination for prostatitis.  The 
claims folder should be made available to 
the examiner for review.  All indicated 
tests should be accomplished.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that the veteran has prostatitis as the 
result of carelessness, negligence, lack 
of proper skill, error in judgment or 
similar instance of fault on the part of 
VA.  

7.  The veteran should be scheduled for a 
VA examination for the purpose of 
determining the current status of his 
service-connected residuals of a shell 
fragment wound of the right thigh with 
Muscle Group XIV involvement.  The claims 
folder should be made available to the 
examiner for review.  Any indicated tests 
or studies should be performed.  The 
examiner should describe all current 
manifestations of the shell fragment 
wound of the right thigh in detail.  

8.  Thereafter, the RO should readjudicate 
the claims that remain on appeal in light 
of the evidence added to the record since 
the last SSOC.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
SSOC.  An appropriate period of time 
should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


